Citation Nr: 0933996	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an effective date earlier than September 
16, 1999, for the grant of service connection for 
musculoskeletal headaches.  

2.  Entitlement to an initial compensable disability rating 
for the service-connected musculoskeletal headaches.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
January 1952.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 RO rating 
decision that granted service connection for musculoskeletal 
headaches and assigned a noncompensable evaluation effective 
September 16, 1999.  

Also on appeal is a June 2006 RO rating decision that denied 
a total disability rating based on individual unemployability 
(TDIU).  

The issues of an increased evaluation and earlier effective 
date for the award of service connection for musculoskeletal 
headaches were remanded to the RO in August 2005 and December 
2008 for additional development of the record.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in June 2005.  

The Veteran testified in hearings before the RO's Decision 
Review Officer (DRO) in May 2000, January 2005, and August 
2009.

As the claim for a compensable evaluation for the service-
connected headaches involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The RO denied the Veteran's original claim of service 
connection for headaches in a May 1991 rating decision and a 
December 1991 decision; the Veteran was notified in writing 
of the decision, but did not file a timely Notice of 
Disagreement (NOD).  

3.  The Veteran's petition to reopen the claim of service 
connection for headaches was received on September 16, 1999.  

4.  The service-connected headaches, which are shown to be 
the result of in-service electroshock therapy, currently are 
manifested by purely subjective complaints; the headaches are 
not shown to be productive of migraines headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several.  

5.  The service-connected anxiety disorder, Hepatitis C, and 
headaches, alone are shown to preclude the Veteran from 
obtaining and maintaining substantially gainful employment 
consistent with his work and educational background.  




CONCLUSIONS OF LAW

1.  An effective date earlier than September 16, 1999, the 
date of the reopened claim, is not assignable by operation of 
law.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.155, 3.400 (2008).

2.  The criteria for the assignment of a 10 percent 
evaluation, but not more, for the service-connected 
musculoskeletal headaches are met beginning September 16, 
1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.20, 4.124a including Diagnostic Codes 8045 and 8100 (2008).  

3.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
Veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In regard to the claim for a TDIU, the Board's decision below 
grants the benefit claimed.  There is accordingly no 
prejudice under the VCAA in regard to that issue.  

With regard to the Veteran's earlier effective date claim, 
the RO sent the Veteran a letter in March 2006 informing him 
that if his claim for service connection was granted the 
beginning effective date would generally be based on when VA 
received the claim and when the evidence showed a level of 
disability supporting a certain rating under the rating 
schedule or other applicable standards, although if the claim 
was filed within one year of separation from the military 
entitlement would be from the day following separation. The 
Veteran had an opportunity to respond prior to the issuance 
of the September 2006 rating decision.  

The issue of an initial compensable evaluation for the 
service-connected headaches is a "downstream" issue in which 
the RO's correspondence to the Veteran prior to the rating 
decision on appeal addressed the elements for establishing 
entitlement to service connection, but not the elements for 
increased rating for a service-connected disability.  

However, in an August 2004 letter, which was issued in 
connection with the Veteran's related claim for an increased 
evaluation for the service-connected psychiatric disability, 
the RO advised the Veteran that to establish entitlement to 
an increased rating for a service-connected disability the 
evidence must show that the condition has become worse.  The 
Veteran had ample opportunity to respond prior to the most 
recent Supplemental Statement of the Case (SSOC) in June 
2009.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support the claims for an earlier effective date and an 
increased rating herein decided, and he has been afforded 
ample opportunity to submit such information and evidence.  

The RO also sent the Veteran a letter in May 2002, informing 
him that VA is responsible for getting relevant records held 
by any Federal agency, but that he must provide enough 
information about the records to allow VA to request them 
from the person or agency having them, and that it was his 
responsibility to make sure VA received the records.  

Accordingly, the Board further finds that the May 2002 RO 
letter satisfies the statutory and regulatory requirement 
that VA notify a veteran what evidence, if any, will be 
obtained by a veteran, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by a veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the Veteran has been afforded 
ample opportunity to submit such information and evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the Veteran.  See id.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran until after the rating decision on 
appeal.  This is logical since the issues of an earlier 
effective date and an initial evaluation of the service-
connected headaches arose after the issuance of the rating 
decision.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated in the June 2009 SSOC, after such notice was 
provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claims herein decided, and the 
Veteran was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the June 2009 SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, did the 
Veteran or his representative inform the RO of the existence 
of any evidence-in addition to that noted below-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the Veteran of the applicable rating formulae 
in a February 2009 letter, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the RO's March 2006 letter cited hereinabove.  

In conclusion, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the Veteran identified as having relevant 
records.  Neither the Veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained.  

Although the Veteran identified that he received Social 
Security Administration (SSA) disability benefits, the RO 
attempted to obtain copies of the pertinent records, but 
received notification that the medical records were not 
available.   

The Veteran was also afforded appropriate VA medical 
examinations, most recently in March and April 2009.  The 
Veteran does not contend, and the file does not show, that 
the examinations were inadequate for rating purposes, or that 
his symptoms have become worse since his most recent 
examination.  

Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
medical history, plus his assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  The Board accordingly finds that remand for a new 
examination is not required at this point.  See 38 C.F.R. 
§ 3.159(c)(4).  

Finally, the Veteran has been afforded hearings before the 
RO's DRO and before the Board at which he presented oral 
testimony in support of his claim.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Earlier Effective Date

The Veteran is claiming that an effective date for the grant 
of service connection for headaches should be awarded as of 
the date he was discharged from active service in January 
1952.  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).  Also, secondary service connection 
claims constitute original claims of service connection; they 
are distinct claims and are not considered claims for an 
increased evaluation for the underlying service-connected 
disability.  See 38 C.F.R. §§ 3.310, 3.400; Ross v. Peake, 21 
Vet. App. 528, 532-33 (2008).

In cases involving new and material evidence where the 
evidence is received after a final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  In cases where evidence other than service 
department records is received within the relevant appeal 
period or prior to the issuance of the appellate decision, 
the effective date will be as though the former decision had 
not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

In the present case, the Board notes, the Veteran first 
submitted a claim of service connection in February 1952 for 
a psychiatric disorder.  In a February 1952 rating decision, 
the RO granted service connection based on the STR, which 
showed an in-service diagnosis of schizophrenic reaction, 
catatonic type, with electroshock treatment (ECT).  The RO 
assigned a 30 percent evaluation effective January 19, 1952.  

Thereafter, on June 26, 1958, the Veteran submitted a 
statement indicating that since his discharge, he had never 
felt happy, he was always nervous, and he could not get along 
with other people; he also had stomach trouble and headaches 
very often.  

In response, the Veteran underwent a VA examination, and the 
RO issued a rating decision in April 1958.  Based on a 
determination that the Veteran's disability had improved, the 
RO reduced the evaluation from 30 percent to 10 percent for 
the service-connected disability, which they characterized as 
schizophrenic reaction in remission.  

Many years later, on July 30, 1990, the Veteran submitted a 
statement in which he wrote that his service-connected 
nervous disorder had caused loss of memory, depression, 
headaches, and marital problems.  

Following evidentiary development, the RO issued a rating 
decision in May 1991 increasing the evaluation of the 
service-connected psychiatric disorder (which they 
recharacterized as history of schizophrenic reaction, with 
rule out anxiety disorder or adjustment with anxiety), from 
10 percent to 30 percent effective July 30, 1990.  In its 
discussion, the RO explained that neither the STR nor the 
post-service treatment records mentioned headaches.  

The RO found further that although some current "data" 
suggested that the Veteran believed his headaches were 
related to his service, the issue was "a problem."  The RO 
did not, however, make clear whether it was denying service 
connection on a secondary basis for headaches or whether it 
was granting an increased evaluation for the service-
connected psychiatric disability based in part on the 
Veteran's subject complaints of headaches.  

After the RO issued the May 1991 rating decision, the Veteran 
submitted a VA Form 21-686c (Declaration of Status of 
Dependents) in June 1991.  (The form was accompanied by a 
statement in which the Veteran wrote that he had a 30 percent 
evaluation for a psychiatric disability, and he desired 
adjustment for his dependents.)  The Veteran also submitted a 
claim for TDIU July 1991.  

New and material evidence was associated with the claims 
file.  First, the RO received VA medical center outpatient 
treatment records for the period from November 1989 to 
December 1991.  Then Veteran submitted additional evidence in 
March 1992 consisting of further VA treatment records and 
private treatment records.  

In response, the RO issued an April 1992 letter decision 
informing the Veteran that the new evidence did not warrant a 
change in their previous decision denying an increased 
evaluation in excess of the previously-assigned 30 percent.  
The RO's April 1992 letter notified the Veteran that he could 
appeal the decision by filing a Notice of Disagreement (NOD) 
within one year of the letter.  

The next correspondence received from the Veteran consists of 
a September 16, 1999 letter.  The Veteran wrote that he was 
filing a claim of service connection for headaches (and 
Hepatitis-C).  He indicated that this claim had been 
"overlook[ed] when [he] filed his original claim" for 
service connection.  The RO eventually granted the Veteran's 
claim (in the September 2006 rating decision currently on 
appeal), and assigned a noncompensable evaluation effective 
September 16, 1999.  

Based upon this record, the Board finds that an effective 
earlier than September 16, 1999, is not warranted.  

The Board notes that although the Veteran first submitted a 
claim of secondary service connection for headaches in June 
1958, the RO did not explicitly or implicitly address the 
claim in its February 1952 and April 1958 rating decisions.  

Therefore, the claim remained pending at the time the Veteran 
submitted his July 1990 statement identifying headaches as 
secondary to his service-connected nervous disorder.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006);  
Ingram v. Nicholson, 21 Vet. App. 232 (2007).

In its May 1991 rating decision, the RO did not explicitly 
deny the Veteran's claim.  The Board finds, however, that the 
May 1991 rating decision recognized the substance of the 
Veteran's secondary service connection claim for headaches, 
which put him on notice that the claim was denied.  See 
Deshotel, 457 F.3d at 1261; Ingram, 21 Vet. App. at 243.  

Although new and material evidence was added to the claims 
file within one year of the May 1991 rating decision, the RO 
considered this evidence, then issued a subsequent decision 
denying the claim and notifying the Veteran of his appellate 
rights.  

Following the subsequent decision, the Veteran did not submit 
an NOD.  The Board notes, in this regard, that neither the 
Veteran's June 1991 VA Form 21-686c nor the July 1991 TDIU 
claim form can be reasonably construed as expressing 
disagreement with a prior rating decision or request 
appellant review.  Therefore, neither form constitutes a 
valid NOD.  See 38 C.F.R. § 20.201.  

Since the Veteran did not file a NOD within one year of the 
April 1992 RO decision, it became final, and the effective 
date cannot be earlier than the September 16, 1999 petition 
to reopen.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.400(q), 
20.302, 20.1103; Young v. Shinseki, 22 Vet.App. 461, 469 
(2009).  

For these reasons, an effective date earlier than September 
16, 1999, is not warranted, and the Veteran's claim must be 
denied.  


B.  Entitlement to an Initial Compensable Evaluation 
for Service-Connected Headaches

The Veteran is also contending that a compensable evaluation 
is warranted for the service-connected headaches.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.  

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of the Veteran's claim for a compensable 
initial evaluation, the Board has considered all evidence of 
severity since the effective date for service connection.  
The Board's adjudication of this claim accordingly satisfies 
the requirements of Hart.  

Disability evaluations for migraine headaches are assigned 
according to the provisions of 38 C.F.R. § 4.142a, Diagnostic 
Code (DC) 8100.  According to DC 8100:

A noncompensable evaluation is assigned for migraine 
headaches with less frequent attacks than the criteria for a 
10 percent rating.  

A 10 percent evaluation is assigned for migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several.  

A 30 percent evaluation is assigned for migraine headaches 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.  

A 50 percent evaluation is assigned for migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a.  

Neither the rating criteria nor applicable case law defines 
"prostrating."  By way of reference, however, the Webster's 
New World Dictionary of American English, College Edition 
(1986) p. 1080, defines "prostration" as "utter physical 
exhaustion or helplessness."  Similarly, Dorland's 
Illustrated Medical Dictionary (28th Ed. 1994) p. 1367 
defines "prostration" as "extreme exhaustion or 
powerlessness."

In the present case, the Veteran has consistently described 
his headaches throughout the entire period on appeal as a 
dull pain that is relieved by over-the-counter medication 
(aspirin) and by application of heat.  

For instance, a July 2000 and an August 2000 VA outpatient 
treatment note are consistent with an October 2000 VA primary 
care note documenting the Veteran's complaints of more 
frequent headaches, which started in his left neck, then 
spread all over his head.  The Veteran described the pain as 
dull without pounding or visual changes; it lasted from hours 
up to an entire day, but was quickly relieved by heat 
compress.  The diagnosis was stable headaches, possibly 
migraine, past studies unremarkable.  

A February 2001 VA neurology consultation note also documents 
the Veteran's complaints of headaches, which had previously 
occurred once per month, but now occurred up to 3 times per 
week.  The pain started as a dull pain in the posterior left 
neck, which could last up to 6 hours, but it then decreased 
and spread as a "heaviness and dizziness" for up to 1 to 2 
days.  The Veteran also described the pain as a soreness with 
some mild pounding, but with no "electric shock" sensation.  
It had a mild effect on blurring of vision, but mostly 
affected the Veteran's thinking, and it was quickly relieved 
partially by heat compress and over-the-counter medication.  
The Veteran denied photophobia and phonophobia.  

The neurologist also noted that a 1997 head computed 
tomography (CT) scan was normal.  The impression was rule out 
occipital neuralgia, partial seizure with aura, anxiety 
disorder; further testing was recommended.  

The record also includes a February 2001 VA 
electroencephalogram (EEG) reporting indicating a "normal" 
EEG.  Also, a March 2001 MRI revealed punctate foci of white 
matter hyperintensity predominantly bifrontally, which are 
non-specific and may represent sequela of chronic small 
vessel ischemia.  

Then, an April 2001 VA neurology clinic note reports an 
assessment and symptoms similar to that reported in February 
2001.  

The record also includes an April 2001 private (non-VA) 
neurology consultation.  The neurologist, Dr. ARB, reviewed 
the pertinent medical history, including the STR and the 
Veteran's complaints of weather-dependent (cold) headaches 
occurring 3 to 4 times per week.  He used over-the-counter 
medication for relief.  Physical examination revealed that 
the Veteran was unsure if he had a headache, but he 
complained of soreness inside his head if he hit or jerked 
his head.  

The neurologist's impression was unremarkable neurologic 
examination except for nervousness and memory deficit; the 
headache pattern described by the Veteran did not sound like 
ordinary tension or migraine-type headaches, and raises the 
possibility of a delusional head pain.  

The neurologist explained to the Veteran that he felt the 
headaches and memory problems were part of his psychiatric 
illness and not secondary to in-service shock therapy; there 
was no way to prove one way or the other whether the shock 
therapy caused brain damage.  Memory loss was common after 
electroshock therapy, but is usually transient and should not 
be progressive.  

Thereafter, a July 2001 VA neuropsychology report notes the 
Veteran's complaints of daily occipital headaches.  An August 
2001 VA neurology clinic note also shows that the Veteran 
complained of occipital midline dull soreness expanding 
frontally diffusely occurring frequently throughout the day, 
made worse by cold and dampness and improved by heat-the 
Veteran applied warm pads.  

On physical examination, the Veteran denied tingling and loss 
of sensation, but he endorsed generalized weakness and slight 
blurriness of vision with headache episodes; the assessment 
was essentially unremarkable neurologic examination.  Further 
neurologic monitoring was not recommended.  

Subsequent October 2001 and March 2002 VA primary care notes 
indicate that the Veteran complained of unchanged 
"occasional" headaches.  

In May 2002, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted the pertinent 
medical history, including the 25 in-service ECT treatments 
and subsequent headaches.  

The Veteran's current complaints included occipital soreness 
traveling through his head with any minimal draft of cold air 
or tension.  The pain caused disorientation and was 
variable-it intensified during the day, sometimes awakening 
him in the morning, and lasting until he went to bed.  
Aspirin and a hot water bottle relieved the intensity of the 
headaches.  With regard to functional impairment, the Veteran 
reported that his fear of the disorientation caused by the 
headaches prevented him from performing such activities as 
driving, so he only drove short distances.  

On physical examination, the VA examiner found no tenderness 
with regard to headaches.  The examiner then noted that the 
Veteran's complaints were similar to those described in the 
1950's medical records.  

The VA examiner also explained that although neurologic 
consultation showed no relationship between the Veteran's 
headaches and the in-service electroshock treatment, a 
treatise indicated that neurologic deficits from electrical 
injury could be seen up to 3 years later (they could manifest 
days or months later and are of gradual onset and progress 
slowly); the most frequent nonfatal sequelae of electrical 
injury are neurological aberrations.  

Therefore, in the examiner's opinion, it is more likely than 
not that the Veteran's in-service shock treatment had a 
direct vascular injury to smaller vessels, which may have 
initiated the headaches since 1950.  The examiner specified 
that "[t]his is all theoretical, but may help explain the 
[the Veteran's] persistent headaches" since service.  

The examiner VA then summarized that it was his professional 
opinion that the stressful conditions of the Veteran's 
service (treatment for a perforated ulcer with debilitated 
physiological condition, then transfer to a disturbed ward 
with 25 electroshock treatments) are related to his 50-year 
history of headaches.  

Following the May 2002 VA examination, VA treatment records 
from July 2002 to June 2004 continue to show that the Veteran 
complained of headaches.  The pertinent diagnoses during this 
time included somatization disorder, and a December 2002, 
primary care note indicated that the Veteran complained of 
the "same headache which is less and very mild stable." 

In April 2003, the Veteran underwent a consultation with a 
private physician, Dr. SLE, who thoroughly reviewed the 
pertinent medical records, which were provided by the 
Veteran.  The physician also performed physical and 
neurologic examinations.  

Based on his examination, the physician found it "extremely 
unlikely" that the Veteran's headaches were related to his 
in-service ECT, but since he did not see many patients having 
had ECT, he recommended that the Veteran consult a 
psychiatrist.  

The record also includes an August 2004 VA neurology clinic 
note describing the Veteran as very somatically preoccupied.  
He complained of headaches that were "often" relieved by 
aspirin and a hot water pad.  He was able to drive without a 
problem, and he walked 3 to 4 miles per day.  Physical 
examination revealed an atraumatic head and no pain on 
palpation.  The assessment was of low clinical suspicion for 
thromboembolist in light of the 50-year history of headaches; 
other prior workup had been noncontributory.  

Then, in October 2004, the Veteran underwent another VA 
neuropsychology evaluation.  The psychologist noted the 
Veteran's complaints of memory and attention difficulties, 
plus dull pain starting in the back of the head and expanding 
to other areas of the head.  Also, the Veteran described a 
pain sensation during the prior few months in the "deeper 
areas of his brain," which affected his gait (causing him to 
walk "like a drunk person").  He took aspirin and used a 
warm compress to alleviate the pain.  The psychologist also 
noted that the Veteran reported having this pain since 25 ECT 
treatments during service.  

Based on extensive psychological testing, the psychologist 
noted deficits in auditory concentration, visual attention 
and tracking, extinction for left aural field, motor speed 
bilaterally, constructional drawing and copying, written 
dictation and formulation, reading silently, verbal learning, 
immediate and delayed verbal and visual recall and 
recognition, verbal and visual reasoning, dynamic motor and 
perceptual self-regulation, verbal fluency; and ability to 
establish, maintain and shift cognitive sets.  The 
psychologist found that these findings were consistent with a 
dementia "likely" reflecting the combined effects of the 
Veteran's ECT treatments, cerebrovascular disease, and 
depression.  

The record also includes a March 2005 VA psychiatry progress 
note documenting the Veteran's complaint of headache present 
"most of the time."  

In November 2005, the Veteran underwent another VA 
neurological examination.  The examiner noted the pertinent 
medical history, including results of an August 2003 carotid 
doppler and the March 2001 brain MRI (noted above).  The 
Veteran's complaints included daily headaches made worse by 
feeling stress or tense.  The pain was relieved by hot water 
compress and aspirin.  The Veteran denied aura, nausea, 
vomiting, photophobia, and phonophobia; the headaches were 
not accompanied by weakness, fatigue, or functional loss.  
The examiner also noted that the headaches were not 
prostrating in nature and ordinary activity was possible.  

The examiner also performed a neurologic examination, and 
noted that the Veteran had been diagnosed with dementia 
during prior neurocognitive evaluation.  The VA examiner then 
diagnosed with Veteran with musculoskeletal headaches as 
likely as not related to his long-standing service-connected 
psychiatric disorder, which contributed tension and stress 
leading to musculoskeletal headaches.   

The Veteran also underwent another VA neuropsychological 
evaluation in November 2005.  The psychologist noted that the 
Veteran reported decreased cognitive functioning since his 
in-service ECT, and that the 2004 neuropsychological 
evaluation suggested dementia due to the combined effects of 
ECT, cerebrovascular disease, and depression.  

In addition, the psychologist administered verbal and spatial 
performance testing, which, the psychologist noted, produced 
results consistent with prior neuropsychological testing, 
except that the Veteran's functioning was slightly reduced.  
The psychologist concluded that the testing profile was 
consistent with previous findings attributing mild dementia 
to the combined effects of ECT, depression, and 
cerebrovascular disease, and not consistent with a 
progressive process.  

A January 2006 VA neurology clinic follow up note also 
indicates that the Veteran's headaches were not consistent 
with migraines.  

Thereafter, VA outpatient treatment records from March 2006 
to May 2009 show that the Veteran continued to have 
complaints of headache consistent with the symptomatology 
described above.  For instance, an August 2007 mental health 
note documents that the Veteran complained of headaches 
present most of the time with pain in the range of 1 to 4 out 
of 10; it reached 3 to 4 out of 10 up to twenty-five percent 
of the time, but was relieved by application of heat.  The 
Veteran also complained of an unsteady gait.  

Finally, the Veteran underwent a VA examination in March 2009 
(discussed in more detail herein below).  With regard to the 
Veteran's headaches, the VA examiner found no reports of 
prostrating events; in fact, the Veteran was able to function 
despite the headaches.  

The Veteran also testified in support of his claim at DRO 
hearings in May 2000, January 2005, and August 2009, and at a 
June 2005 Board hearing.  At each hearing, the Veteran 
described headaches that occur every day.  He took over-the-
counter medication and applied heat, such as a heating pad, 
to alleviate the pain, but the pain never went away fully.  
Although in May 2000 he indicated that he would go into a 
dark room and lay down, he clarified in August 2009 that he 
did not need to turn the lights off-he would just sit in his 
recliner and relax.  Also, he indicated in January 2005 that 
the headaches make his mind "fogg[y]."  In June 2005, he 
also described trouble concentrating and trouble walking 
during headaches.  

Further, in a June 2006 statement, the Veteran commented that 
his headaches were prostrating.  

Finally, in support of his claim, the Veteran submitted 
psychiatry articles noting that ECT causes brain damage.  The 
treatment consists of passing quite powerful amounts of 
electricity through the brain.  ECT is consistent with any 
acute brain injury, such as a blow to the head.  Memory loss 
and confusion are secondary to the brain injury (not side 
effects of ECT).  

Based on the evidence, the Board finds that the criteria for 
a compensable rating are not assignable under the criteria 
for evaluating migraines (DC 8400).  Specifically, although 
the Veteran wrote in June 2006 that his headaches were 
prostrating, the medical evidence and his hearing testimony 
does not support this assessment.  In fact, physicians in 
April 2001 and January 2006 found that the Veteran's 
headaches are not consistent with migraines. 

Most importantly, the November 2005 VA examiner reviewed the 
Veteran's complaints of headaches relieved by over-the-
counter medication and heat, and specifically stated that the 
headaches were not prostrating.  The VA examiner's assessment 
is particularly important, since the Veteran's description of 
his headaches during the VA examination was consistent with 
the symptomatology he described throughout the period on 
appeal.  Therefore, the VA examiner's assessment demonstrates 
that the Veteran's headaches did not cause prostrating 
attacks.  

In short, a compensable evaluation for migraine headaches is 
not warranted since, although the Veteran describes daily 
headaches, there is no evidence of characteristic prostrating 
attacks at any time during the period on appeal.  

The Board finds, on the other hand, that the Veteran's 
headaches can be rated by analogy under DC 8045 (brain 
disease due to trauma).  The Board notes in this regard that 
the neuropsychology evaluations in October 2004 and November 
2005 specifically concluded that the Veteran's headaches are 
consistent with combined effects of the Veteran's in-service 
ECT treatments, plus cerebrovascular disease and depression.  
Moreover, the VA examiner in May 2002 opined that the 
Veteran's headaches are more likely than not due to the in-
service ECT.  

The Board recognizes that the April 2001 private neurologist 
stated that there was no way to prove one way or the other 
whether the shock therapy caused brain damage, and that the 
April 2003 consultation indicated that indicated that such a 
relationship was extremely unlikely.  

A careful reading, however, reveals that the April 2001 and 
April 2003 medical opinions do not actually controvert the 
medical evidence opining that a relationship exists between 
the Veteran's in-service ECT and service-connected headaches.  
First, the April 2001 neurologist's opinion neither supports 
nor rejects such a conclusion; he simply stated that a 
relationship could not be proved or disproved.  Second, the 
April 2003 physician indicated that since he had seen so few 
patients who had undergone ECT, the Veteran needed to consult 
a psychiatrist for further evaluation.  

Accordingly, the April 2001 and April 2003 medical opinions 
do not weigh against a finding that the Veteran's headaches 
are related to his in-service electroshock therapy.  See 
Willis v. Derwinski, 1 Vet. App. 66 (1991) (medical opinions 
are medical conclusions that the Board cannot ignore or 
disregard); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (the 
Board's duty is to assess the probative value of medical 
evidence, and the Board is not obligated to accept a 
physician's opinion); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the Board may favor one medical opinion over another 
if it offers an adequate statement of reasons or bases).  

According to the criteria of DC 8045, purely subjective 
complaints recognized as symptomatic of brain trauma 
(headaches, dizziness, insomnia, etc) are rated 10 percent, 
but not more; ratings in excess of 10 percent under DC 9304 
are not assignable in the absence of multi-infarct dementia 
associated with brain trauma. 

Here, a 10 percent evaluation is warranted under DC 8045, 
since the Veteran's head trauma due to in-service 
electroshock therapy has been manifested by such subjective 
complaints as headaches throughout the course of the appeal.  

An evaluation higher than 10 percent is not warranted under 
DC 8045, however, since the record reveals no evidence of a 
diagnosis or treatment for multi-infarct dementia.  Although 
the Veteran was diagnosed with dementia in October 2004, this 
is not demonstrated to be multi-infarct dementia.  As a 
diagnosis of multi-infarct dementia associated with brain 
trauma is not shown, a rating higher than 10 percent is not 
warranted under Diagnostic Code 8045. 

Finally, "staged ratings" are not warranted, since the 
schedular criteria for a higher rating were not met at any 
time during the period under appellate review.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted in light of the Board's 
decision regarding a TDIU hereinbelow.  


C.  Entitlement to a TDIU 

The Veteran is also contending that a TDIU is warranted.  

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternative way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  

Applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the filing of a formal 
claim for TDIU, the increase in disability was ascertainable.  
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The Board has accordingly considered all evidence of record 
dating within one year prior to receipt of the Veteran's 
formal claim for a TDIU rating in January 2006.  

The Veteran is currently service-connected for a psychiatric 
disability diagnosed as anxiety disorder, rated as 70 percent 
disabling, beginning on February 18, 2004; Hepatitis C (HCV), 
rated as 20 percent disabling beginning on September 16, 
1999, and headaches, rated as 10 percent disabling, beginning 
on September 16, 1999.  

The Veteran's combined evaluation for compensation is 80 
percent.  See 38 C.F.R. § 4.25 (Combined Ratings Table).  

(In addition to the nonservice-connected disabilities listed 
above, the Veteran's VA and non-VA treatment records reflect 
treatment for other active medical problems including 
hypothyroidism, gout, hypertension, a cardiac disorder 
(identified as syncope, a fib/flutter, aortic 
insufficiency).)   

Since the Veteran has multiple service-connected disabilities 
with a combined evaluation of 70 percent or more, he 
satisfies the numerical requirements for TDIU set forth in 38 
C.F.R. § 4.16(a).

Where the schedular rating is less than total (100 percent), 
a total disability rating for compensation purposes may only 
be assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  

In the present case, the record shows that the Veteran was 
employed at a factory for approximately 32 years, until it 
closed in 1985.  He subsequently worked several short-term 
jobs until approximately March 1986, and he has been 
unemployed since 1986.  

Since the Veteran's is shown to be unemployed, the question 
for resolution is whether he is unemployable due to his 
service-connected disability alone.  

The central inquiry is "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993) (emphasis added).  

The fact that a veteran is unemployed or has difficulty 
finding employment is not enough, since a high rating (in 
this case 80 percent) in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Therefore, the question is whether the Veteran was capable of 
performing the physical and mental acts required by 
employment during the cited time period, not whether the 
Veteran could find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

Consideration may be given to the Veteran's education, 
training, and special work experience, but not to his age or 
to impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Marginal 
employment is generally deemed to exist when a veteran's 
earned annual income does not exceed the amount established 
by the U.S. Department of Commerce, Bureau of the Census, as 
the poverty threshold for one person.  See 38 C.F.R. § 4.16.  

In the present case, the Board finds that by extending the 
benefit of the doubt to the Veteran, the pertinent lay and 
medical evidence adequately establishes that the Veteran is 
unable to maintain substantially gainful employment due to 
his service-connected disabilities.  

In his January 2006 claim for a TDIU, the Veteran indicated 
that the highest level of education he completed was the 
seventh grade; he had no further education or training.  

By way of history, the Board notes that in May 2002 a VA 
examiner found that the Veteran's service-connected headaches 
were the current issue causing the Veteran functional 
disability, because they had caused 50 years of memory 
impairment as to place, location, direction, and because the 
headaches were unremitting and frequent.  

More recently, in March 2009, the Veteran underwent a VA 
examination to determine if he is unable to work due to his 
service-connected disabilities.  The examiner noted the 
Veteran's current complaints, the November 2005 diagnosis of 
non-progressive dementia, and the results of the most recent 
VA outpatient mental health follow up.  

The examiner also interviewed the Veteran's wife, who 
indicated that she must oversee the Veteran's medications, 
because he was too confused.  She also had to help him with 
his dressing; she did most the driving (he drove "on 
occasion").  Mostly, it was his memory deficit that most 
affected his functioning.  

With regard to the service-connected anxiety disorder, the 
examiner noted that the Veteran had numerous complaints, such 
as unsteady gait, and although he managed all his activities 
of daily living (ADLs), he had difficulty with instrumental 
ADLs (IADLs).  The examiner also noted a February 2009 VA 
mental health progress note reporting that the Veteran 
endorsed cognitive deficits, such as forgetfulness and 
getting easily disoriented.  

With regard to the Veteran's HCV, the examiner noted that the 
Veteran's complaints included feeling so tired he did not 
want to get out of his chair.  With regard to headaches, the 
Veteran treated it with heat and aspirin for up to a few 
hours to alleviate the pain.  He was able to function despite 
the headaches; there were no reports of prostrating events.  

The Veteran indicated that he would be unable to perform a 
physical or sedentary job due to his memory and coordination 
deficits.  Apart from his HCV, fatigue, and anxiety, however, 
there were no other issues preventing him from working.  

The VA examiner also performed a thorough clinical and 
physical examination.  Accordingly, he diagnosed depression 
and anxiety with cognitive problems, which the Veteran 
reported as the biggest reason he is not employed; HCV with 
subjective report of fatigue, which, the examiner found, was 
likely multifactoral to include anemia, advancing age, and 
deconditioning (recent labs also suggested possible mild 
hypothyroidism); and headaches with no evidence of migraine 
condition, but subjective reports of mild functional 
impairment.  

A February 2009 VA mental health progress note also indicates 
that the Veteran experienced continued cognitive deficits 
with functional impairment; a GAF of 55 to 60 was assigned. 

Finally, in April 2009, the Veteran underwent a VA 
psychiatric examination.  The examiner reviewed the pertinent 
medical history, including the documented in-service 
psychiatric treatment.  The examiner also noted the Veteran's 
current complaints including daily headaches relieved by 
aspirin, sleeping "too much," and tearfulness when thinking 
about his medical history, plus becoming easily panicked.  

With regard to his employment history, the Veteran reported 
that he worked until 1985, at which time his factory closed 
causing his anxiety to become frequent and severe.  The 
examiner also performed a mental status examination and 
psychological tests, which indicated moderate to severe 
depressive symptoms.  Based on his examination, the examiner 
diagnosed generalized anxiety disorder and adjustment 
disorder with depressed mood; he assigned a GAF of 55.  The 
examiner then opined that the Veteran was not able to work 
due to age-related functional limitations.  In 1985, however, 
when the Veteran first became unemployed, the examiner 
concluded that it was at least as likely as not that the 
Veteran's anxiety disorder "might have precluded him" from 
working.  

The examiner came to this conclusion by taking into 
consideration the Veteran's diagnostic history, the length of 
his employment prior to 1985, his desire to find a new job, 
followed by his escalated anxiety related to the limited 
prospects of finding another job.  

The findings of the VA physicians are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  Accordingly, based upon 
this record, the Board finds that by resolving all reasonable 
doubt in the Veteran's favor, a TDIU is warranted from 
January 12, 2006, the date of claim.  

Most importantly, the VA examiner in April 2009 determined 
that at the time he became unemployed in 1985, the Veteran's 
service-connected anxiety alone precluded the Veteran from 
working.  The Board notes that the Veteran's service-
connected anxiety has increased in severity since 1985, as 
demonstrated by the RO's September 2005 rating decision, 
which increased the evaluation from 50 percent disabling to 
70 percent disabling effective February 18, 2004.  Moreover, 
the remaining medical evidence is consistent with the April 
2009 VA examiners' determination.  

Therefore, although the April 2009 VA examiner determined 
that the Veteran's age prevents him from working (which is a 
factor the Board may not consider in determining whether a 
TDIU is warranted), the examiner also established that the 
Veteran's service-connected disabilities alone prevents him 
from working at substantially gainful employment that would 
be permitted by his educational and occupational background.  
See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  For this reason, the 
Board finds that a TDIU rating is warranted in this case.  


ORDER

An effective date prior to September 16, 1999, for the grant 
of service connection for musculoskeletal headaches is 
denied.  

A 10 percent evaluation, but not higher for the service-
connected musculoskeletal headaches beginning September 16, 
1999, is granted, subject to the regulations governing the 
payment of VA monetary benefits.  

A total rating based on individual unemployability by reason 
of service-connected disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


